I dissent from the majority's conclusion that R.C. 2903.06(C) and 2903.07(C) includes the loss of driving privileges pursuant to R.C. 4507.168.
The purpose of statutory construction is to give effect to the legislature's intent. Featzka v. Millcraft Paper Co. (1980),62 Ohio St.2d 245, 16 O.O.3d 280, 405 N.E.2d 264. Absent clear contrary legislative intent, words in the statute are to be read in their given context and construed according to their plain and ordinary meaning. Kunkler v. Goodyear Tire  Rubber Co.
(1988), 36 Ohio St.3d 135, 137, 522 N.E.2d 477, 479-480. "When construing an ambiguous statute, the court is required to interpret the language strictly against the state and liberally in favor of the accused." State v. Cole (1994), 94 Ohio App.3d 629,638, 641 N.E.2d 732, 738, citing R.C. 2901.04.
The specification paragraph of R.C. 2903.06 and 2903.07 is not ambiguous. If an offender commits one of these offenses while his driver's license is under suspension, the offense is rendered nonprobational.
At the time of this offense, appellant had lost his driving privileges pursuant to R.C. 4507.168(A). The statute refers to the taking of a driver's license as a "forfeiture." In section (B) of the same statute, the legislature uses the word "suspension" instead of "forfeiture." Moreover, in section (B) of R.C. 4507.168, the legislature specifically states that the suspension under division (A) is independent of any other period of license suspension that the court may impose as a penalty for an offense for which the court has jurisdiction. Thus, the legislature has itself distinguished violations under R.C.4507.168 and other violations where true, definite suspensions are authorized as punishment for traffic offenses. The failure to appear in court because of a traffic ticket is not a traffic offense, nor is the failure to pay a fine. Thus, if R.C.4507.168(A) is truly independent, it can hardly be argued that this statute can be used for specification purposes. The interchangeable use of the words "forfeiture" and "suspension" renders R.C. 4507.168 ambiguous. Construing R.C. 4507.168
strictly *Page 617 
against the state and in favor of appellant, I would sustain appellant's third assignment of error by concluding that appellant's license was not under "suspension" as that word is used in R.C. 2903.06(C) and 2903.07(C).